Citation Nr: 1529596	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-09 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher disability ratings for coronary artery disease (CAD), initially rated as 10 percent disabling from April 14, 2006, to March 17, 2011, and as 30 percent disabling since. 

2.  Entitlement to an effective date earlier than April 14, 2006 for the grant of service connection for CAD.

3.  Entitlement to an effective date earlier than August 2, 2011 for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than August 2, 2011 for the grant of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 

5.  Entitlement to an effective date earlier than August 2, 2011 for the grant of Dependents' Educational Assistance (DEA) pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and a December 2011 rating decision issued by the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In the August 2011 rating decision, the AMC increased the disability rating for PTSD to 70 percent, and granted entitlement to a TDIU and entitlement to DEA benefits, all effective August 2, 2011.  In the December 2011 rating decision, the RO, in relevant part, granted entitlement to service connection for CAD and assigned a 10 percent disability rating, effective August 31, 2010.

In a June 2013 rating decision, the RO granted an earlier effective date of April 14, 2006, for the grant of entitlement to service connection for CAD, and assigned a higher disability rating of 30 percent, effective March 18, 2011, with the 10 percent disability rating in effect prior to that date.

The issues of entitlement to a higher disability rating for CAD, and entitlement to earlier effective dates for the award of a TDIU and the award of DEA benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to a TDIU received on April 14, 2006, and VA benefits and medical evidence received in the course of the appellate period of that claim showed a diagnosis of CAD in 2002.

2.  There is no other statement or communication from the Veteran, or other document, prior to the April 14, 2006, TDIU claim that constitutes a claim of service connection for IHD or CAD.  

3.  In a July 25, 2011 decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD, the Veteran did not appeal that decision, and he has not filed a Motion for Reconsideration, nor has he alleged that the decision contains clear and unmistakable error.

4.  Entitlement to a 70 percent disability rating for PTSD was factually ascertainable as of July 26, 2011. 

5.  Entitlement to TDIU was shown as of July 26, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than April 14, 2006, for the award of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).

2.  The criteria for entitlement to an effective date earlier of July 26, 2011 for the award of a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.130 (2014).

3.  The criteria for entitlement to TDIU were met as of July 26, 2011.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 3.400, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Significantly, however, the Veteran's current claims are based on his disagreement with the effective date assigned following the grant of service connection for CAD and for the assignment of a 70 percent disability rating for PTSD.  In this regard, once service connection is granted, a claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran did receive adequate VCAA notice in April 2006 and December 2010 as to the underlying increased rating claim for PTSD and the service connection claim for CAD, respectively. 

Regarding the duty to assist, the Veteran's service treatment records, and VA and private treatment records have been obtained.  Multiple VA examination reports pertinent to these claims are also of record.  Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating these claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Earlier Effective Date for Service Connection for CAD

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

Here, service connection for CAD with left ventricular hypertrophy was awarded pursuant to the principles of presumptive service connection for ischemic heart disease (IHD) due to herbicide exposure, based upon a liberalizing law.  Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  

Thus, under the provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 ordinarily cannot be made effective earlier than the date VA issued the regulation authorizing the presumption.  Id.  Notably, IHD was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, which were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  That regulation defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  

In February 2011, VA issued a Training Letter with an attached "Nehmer Training Guide," which stipulated that if medical records are received by VA documenting a diagnosis of a now-covered presumptive disease, then the first rating decision issued after receipt of those records is deemed to have denied service connection for that disability, and the claim denied by that decision is deemed to have included a claim for the now-covered disease.  See VA Training Letter 10-04 (Feb. 10, 2011).  

Pursuant to this Training Letter, the AOJ assigned the Veteran an earlier effective date of April 14, 2006 for the grant of service connection for CAD.  The AOJ's decision was based on the receipt of medical evidence from the Social Security Administration, showing a diagnosis of CAD during the pendency of the Veteran's TDIU claim, received on April 14, 2006.  

Notably, however, there is no indication that VA denied compensation for IHD or CAD in any decision issued between September 25, 1985 and May 3, 1989, and there is no indication that the Veteran filed a claim for service connection for IHD at any time prior to the receipt of his TDIU claim in April 2006.  

As the Veteran's TDIU claim, which included evidence of a CAD diagnosis, was received by VA between May 3, 1989 and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the date his claim was received by VA, April 14, 2006, as his disability was confirmed to have been present prior to this date.  See 38 C.F.R. § 3.816(c)(2). 

The Veteran's representative has contended that the Veteran also had an appeal pending for entitlement to a higher initial disability rating for service-connected PTSD, following issuance of a July 2003 rating decision that granted service connection for PTSD and assigned a 30 percent disability rating, effective April 3, 2003.  The Board notes, however, that a notice of disagreement from the Veteran was received on August 2, 2004, more than one year after the date of notification of the July 2003 rating decision (July 16, 2003), and therefore was untimely, rendering the July 2003 rating decision as final.  Cf. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  

For the above reasons, the Board finds that entitlement to an effective date earlier than April 14, 2006, for the grant of service connection for CAD is not warranted, as the Veteran did not provide any communication to VA indicative of a desire to file a claim prior to that date.  Therefore, the claim must be denied.

III.  Earlier Effective Date for Increased Rating for PTSD

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Cf. 38 U.S.C.A. § 5107.

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  The Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Here, the RO granted service connection for PTSD in July 2003 and assigned a 30 percent rating, effective April 3, 2003.  This decision became final and an August 2004 statement from the Veteran was accepted as an increased rating claim.  The RO increased the disability rating for PTSD to 50 percent, effective April 14, 2006.  In a July 2011 decision, the Board denied entitlement to a disability rating higher than 50 percent for PTSD for the entirety of the appellate period, and remanded the claim of entitlement to a TDIU for further development.  

In the course of development of the Veteran's TDIU claim, the RO increased the rating for PTSD to 70 percent, effective August 2, 2011, based on the results of an August 2011 VA examination.

Notably, the Veteran did not appeal the Board's July 2011 decision that denied entitlement to a disability rating higher than 50 percent for PTSD.  Board decisions are final when issued, unless the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100(a) (2015).  Reconsideration of the July 2011 decision has not been ordered.  As such, the Board is precluded from granting an effective date for the increased rating prior to the July 25, 2011 decision.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

Following issuance of the Board's July 2011 decision, the Veteran was afforded a VA PTSD examination, which took place in August 2011.  The examiner noted a worsening of the Veteran's PTSD symptoms following his retirement in 2004, and that he had not been able to sustain even part-time employment since that time.  The examiner further described the Veteran a being extremely limited in interpersonal relationships and noted that he actively avoided people and was not close to his own family members.  

Thus, the August 2011 VA examination report represents the first medical evidence of symptomatology, following the Board's July 2011 decision, reflecting an increased in severity of the Veteran's PTSD over prior Board findings of significant PTSD symptomatology, including impairments in speech, understanding, long and short term memory, judgment, and abstract thinking, as well as difficulty with the establishment or maintenance of effective work and social relationships in the July 2011 decision.  Cf. 38 C.F.R. § 4.130 (2014).  It is clear from the examination report that the increase took place prior to the examination.

Thus, the increased severity of the Veteran's PTSD was factually ascertainable as of the day following the Board's decision; July 26, 2011.  This is the earliest effective date that the Board can legally grant.  

Accordingly, entitlement to an effective date of July 26, 2011, for the assignment of a 70 percent disability rating for PTSD is warranted.

Effective Date for TDIU

The grant of a July 26, 2011 effective date for the 70 percent rating for PTSD means the Veteran met the percentage requirements for TDIU as of that date.  38 C.F.R. § 4.16(a) (2014).  The evidence indicates that the Veteran was unemployable as of that date.  An effective date of July 26, 2011 for the grant of TDIU is granted.  The question of entitlement to an effective date earlier than July 26, 2011, is considered in the Remand below.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to April 14, 2006, for the grant of service connection for CAD is denied.

Entitlement to an effective date of July 26, 2011, for the assignment of a 70 percent disability rating for PTSD is granted.

Entitlement to an effective date of July 26, 2011 for the assignment of a TDIU is granted.


REMAND

In a January 2014 report of VA examination for CAD, the examiner indicated that a diagnostic exercise test and electrocardiogram (EKG) were performed in May 2012.  The full results of the May 2012 testing are not of record.  

Additionally, as the evidence indicates increasing severity of the Veteran's CAD over the appeal period and where the January 2014 VA examination report did not show current exercise diagnostic and EKG findings; a new VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Veteran seeks entitlement to an earlier effective date for the award of a TDIU, and the record contains evidence of unemployability due to service-connected disability since 2004.  Notably, however, he did not meet the requisite disability rating requirements for the Board to assign an earlier effective date for a TDIU on a schedular basis prior to July 26, 2011, and the Board does not have jurisdiction to grant TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2014); see 38 C.F.R. § 4.16(a) (2014).

There is sufficient evidence to warrant referral of the Veteran's TDIU claim to the Director of Compensation and Pension (C&P) Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

The issue of entitlement to an earlier effective date for the grant of DEA benefits is inextricably intertwined with the claim of entitlement to an earlier effective date for the grant of a TDIU.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of that claim must be deferred pending adjudication of the earlier effective date claim for entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's May 2012 exercise diagnostic and EKG testing results from the appropriate VA facility.

2.  Then, schedule the Veteran for a new VA cardiology examination.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should specifically describe the frequency and severity of any congestive heart failure, determine the Veteran's current ejection fraction and current MET levels, and note any resulting symptomatology.

3.  Refer the issue of entitlement to a TDIU earlier than July 26, 2011, to VA's Director of C&P Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


